Filed 9/15/22 P. v. Elias CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F083973
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F21902675)
                    v.

    RANDINA CHRISTINE ELIAS,                                                              OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Adolfo M.
Corona, Judge.
         Richard Jay Moller, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

*        Before Hill, P. J., Meehan, J. and DeSantos, J.
       Appointed counsel for defendant Randina Christine Elias asked this court to
review the record to determine whether there are any arguable issues on appeal. (People
v. Wende (1979) 25 Cal.3d 436.) Defendant was advised of her right to file a
supplemental brief within 30 days of the date of filing of the opening brief. Defendant
did not respond. Finding no arguable error that would result in a disposition more
favorable to defendant, we affirm the judgment.
                                     BACKGROUND
       On April 1, 2021, defendant’s ex-boyfriend and father of their two teenaged
children drove defendant and the children to a fast food restaurant for lunch. Defendant
was intoxicated. The ex-boyfriend heard her whisper, “ ‘Get ready to die. Don’t worry
it’s not going to hurt a bit.’ ” When he asked her if she was all right, she answered,
“ ‘No, not really.’ ” When they arrived back at defendant’s residence, defendant
removed a hammer from her purse and swung it three times at the ex-boyfriend’s head,
hitting both of his hands as he tried to protect his head. The two children grabbed
defendant so the ex-boyfriend could get out of the vehicle. Defendant then got out and
walked away. Later, defendant admitted she drank four shots of vodka and smoked a
bowl of methamphetamine before the incident. She said she intended only to “ ‘shock’ ”
her ex-boyfriend, not to kill him.
       On April 5, 2021, the Fresno County District Attorney charged defendant with
assault with a deadly weapon (Pen. Code, § 245, subd. (a)(1);1 count 1), domestic
violence (§ 273.5, subd. (a); count 2), and misdemeanor child abuse (§ 273a, subd. (a);
count 3).
       On January 7, 2022, defendant pled no contest to count 1 in exchange for a
maximum sentence of two years.



1      All statutory references are to the Penal Code.


                                             2.
       On February 7, 2022, the trial court sentence defendant to the low term of
two years on count 1, awarded 389 days of custody credits, and imposed various fines
and fees.
       On February 14, 2022, defendant filed a notice of appeal.
                                      DISCUSSION
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.




                                             3.